Title: To Alexander Hamilton from Philip Schuyler, 29 April 1781
From: Schuyler, Philip
To: Hamilton, Alexander



Saratoga [New York] April 29th 1781
My Dear Sir

Since my arrival here Your Old Gray Horse suddenly departed this life. He was in high order and good health apparently, but a few days before. The black is thin and I believe too aged or too Infirm for future service. The two Substitutes are good, one in very fine order and the portmanteau horse strong and capable of good Service, but do not order them down until you can find forrage in plenty for them.
The troops here are destitute of meat and I fear will abandon the post, the Inhabitants in consternation and preparing to fly since they have heard of the arrival of some of the Enemys Shipping at Crown point; flour we can procure for the present, I having on my own account purchased one hundred Barrels about twelve miles from this. If beef is sent up so as to enable the troops to remain, an Engineer will be absolutely necessary to Construct two or three Small fortifications.
Please to forward the letter for Mrs. Duane. Mrs. Schuyler joins me in love to you and Betsy.
I am Dear Sir most affectionately & Sincerely Yours
Ph: Schuyler
Pray make my Compliments to General and Mrs. Washington and the Family.
Colo: Hamilton
